DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 14-27 in the reply filed on 25 May 2022 is acknowledged.
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 May 2022.

Claim Objections
Claim 16 is objected to because of the following informalities:  line 3 should be rewritten as “transcription, translation, or DNA replication” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rao (US 20130280797) in view of Wikswo (US 20150004077) and Maerkl (US 20070248971).
With respect to claim 14, Rao discloses a method of preparing and administering a therapeutic protein on demand to a subject.  Rao teaches that a microfluidic bioreactor unit (Figure 4:210) is used to synthesize a crude protein, wherein the microfluidic bioreactor unit comprises cell extracts and reagents.  The reactor is in communication with a microfluidic purification unit (Figure 4310 and Figure 4:900) that includes at least one purification column comprising chromatograph resin.  This is described in paragraphs [0027]-[0062].  Rao teaches that the product protein is administered to a patient in a sufficient amount of time to maintain the viability.  Rao, however, does not appear to teach that the system is arranged as a microfluidic factory on a chip that includes a continuous collection channel for synthesizing the crude protein and a microfluidic mixer/de-bubbler unit.
Wikswo discloses a method for handling a biological fluid using a microfluidic factory on a chip.  The factory on a chip includes a plurality of microfluidic bioreactor units (see Figures 11, 17 and 18) arranged in series and/or parallel.  Paragraphs [0057]-[0073] teach that each microfluidic bioreactor unit includes a continuous collection channel.  At least paragraphs [0080]-[0085] and [0163] state that the microfluidic factory on a chip additionally includes at least one mixer/de-bubbler configured to remove air bubbles during mixing.  
Maerkl discloses a method for preparing and administering a therapeutic protein comprising a microfluidic bioreactor unit comprising a continuous collection channel (see Figure 3A) for synthesizing a crude protein.  This is disclosed in at least paragraphs [0010]-[0013].
	Before the effective filing date of the claimed invention, it would have been obvious to arrange the individual units set forth in the Rao method on a common factory on a chip that additionally includes at least one microfluidic mixer/de-bubbler unit and continuous collection channel for synthesizing the crude protein.  Wikswo teaches that it is useful to arrange individual microfluidic unit operations on the same microfluidic structure (see Fig. 11) for purposes of convenience and efficiency (“using such Organ Chips can provide enhanced perfusion control and permits much finer fluidic control and real-time metabolic sensing functions (e.g., O.sub.2, pH, glucose, lactate), as well as feedback control capabilities as required to adjust the physical and chemical conditions of the Organ Chip”).  Wikswo additionally teaches that bubble traps are often necessary in microfluidic factory systems to minimize the effects of air pockets that may form in pumps, valves, sensors, connectors and tubing.  Lastly, Maerkl teaches the state of the art regarding the synthesis of crude protein in a continuous collection channel disposed within a microfluidic bioreactor unit.  It is prima facie obvious to apply a known technique to a known method ready for improvement to yield predictable results.  See MPEP 2143.

	With respect to claim 15, Rao, Wikswo and Maerkl disclose the combination as described above.  The Rao method is fully capable of delivering the purified therapeutic protein a subject within one hour, one day or one week.

	With respect to claim 16, Rao, Wikswo and Maerkl disclose the combination as described above.  Rao further teaches that the cell extracts comprise a combination of cytoplasmic and/or nuclear components from cells comprising reactants for protein synthesis, transcription, translation or DNA replication.

	With respect to claim 17, Rao, Wikswo and Maerkl disclose the combination as described above.  Rao further teaches in at least paragraph [0029] that a PAT sensor is used to measure parameters such as pH, fluorescence and dissolved oxygen.

	With respect to claim 18, Rao, Wikswo and Maerkl disclose the combination as described above.  Wikswo teaches in at least paragraphs [0080]-[0085] that the mixer/de-bubbler comprises a porous membrane to eliminate bubbles.

	With respect to claims 19-21 and 25, Rao, Wikswo and Maerkl disclose the combination as described above.  It is generally understood that mere changes in size, shape and scale are prima facie obvious, especially when they produce a predictable or negligible change in device operation.  See MPEP 2144.04.

	With respect to claims 22-24, Rao, Wikswo and Maerkl disclose the combination as described above.  Rao additionally teaches the state of the art regarding immobilized metal affinity resin and ion exchange resin for chromatograph columns in at least paragraphs [0041] and [0053].  It would have been obvious to use known chromatography resins for purifying the product protein when using the Rao method.

	With respect to claims 26 and 27, Rao, Wikswo and Maerkl disclose the combination as described above.  Wikswo discusses the state of the art regarding PMMA as a manufacturing material for microfluidic biocompatible devices in at least paragraph [0078].  Again, mere changes in size, shape and scale are prima facie obvious, especially when they produce a predictable or negligible change in device operation.  See MPEP 2144.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799